EXHIBIT 10.4

PROMISSORY NOTE







Principal amount $205,000.00           

                                                                             
Date: October 3, 2003




     FOR VALUE RECEIVED, the undersigned hereby promise to pay to the order of
American Pension Services, Inc., /FUB custodian for David K. Richards the sum of
Two Hundred Five Thousand Dollars ($205,000.00), together with interest thereon
at the rate of 15.0% per annum on the unpaid balance. Said sum shall be paid in
the manner following: interest only payments, beginning on November 20, 2003,
continuing until June 3, 2004, a balloon payment of the remaining principal
balance will be due on June 3, 2004.  The monthly payments are to be paid on the
20th day of each month. The first payment will be due on November 20, 2003.




     All payments shall be first applied to interest and the balance to
principal.  Notwithstanding interest only payments until the final balloon
payment are only required under this note.  This note may be prepaid, at any
time, in whole or in part, without penalty.




     This note shall at the option of any holder thereof be immediately due and
payable upon the occurrence of any of the following:




1. Failure to make any payment due hereunder within Thirty (30) days of its due
date.




2. Breach of any condition of any security interest, mortgage, loan agreement,
pledge agreement or guarantee granted as collateral security for this note.




3. Breach of any condition of any loan agreement, security agreement or
mortgage, if any, having a priority over any loan agreement, security agreement
or mortgage on collateral granted, in whole or in part, as collateral security
for this note.




4. Upon the dissolution or liquidation of any of the undersigned, or any
endorser, guarantor to surety hereto.




5. Upon the filing by any of the undersigned of an assignment for the benefit of
creditors, bankruptcy or other form of insolvency, or by suffering an
involuntary petition in bankruptcy or receivership not vacated within thirty
(30) days.




This Agreement constitutes the full and complete understanding and agreement of
the parties hereto with respect to the subject matter covered herein and
supersedes all prior oral or written understandings and agreements with respect
thereto, including, without limitation, any other promissory note or agreement
between TTR HP and American Pension Services, Inc.




     In the event this note shall be in default and placed for collection, then
the undersigned agree to pay all reasonable attorney fees and costs of
collection. All payments hereunder shall be made to such address as may from
time to time be designated by any holder.




American Pension Services, Inc.

TTR HP, Inc.







By: /s/ Curtis L. DeYoung

By: /s/ Bryan Hunsaker




Name: Curtis L. DeYoung

Name: Bryan Hunsaker




Title: President

          Title: CEO




--------------------------------------------------------------------------------


